OPINION OF THE COURT
SEITZ, Chief Judge.
This is an appeal from an order of the district court denying plaintiff’s and granting defendants’ motion for summary judgment based on the Delaware statute of limitations.
We shall summarize plaintiff’s complaint. Plaintiff was employed by Penn Central Transportation Company. The defendant Local Lodge 1284, International Association of Machinists, etc. (“Lodge”) was the collective bargaining representative of the Penn Central employees pursuant to Section 2, Fourth of the Railway Labor Act, 45 U.S.C. § 152. The individual defendant, Bazela, is chairman of the Lodge. The collective bargaining agreement provided a grievance and arbitration procedure to resolve disputes between employees and Penn Central.
On September 11, 1970, plaintiff unsuccessfully protested when his superior ordered him to manually lift several spring hangers. Plaintiff then complained to his union committeeman, the defendant Bazela, that he was being treated unfairly. Bazela refused to accept plaintiff’s grievance and ordered plaintiff to obey his superior’s order. Bazela took this action knowing that plaintiff had a prior back injury and that it was unsafe to manually lift spring hangers. Plaintiff proceeded to lift the hangers and suffered serious injuries to his back.
*825On September 7, 1973, more than two but less than three years after the injury, plaintiff brought this action, charging that the defendants had breached their duty of fair representation by arbitrarily and in bad faith rejecting his grievance and that this breach proximately caused his injuries. The district court did not reach this issue because it granted defendants’ motion for summary judgment on the ground that plaintiff’s action was barred by Delaware’s1 two year statute of limitations governing suits for personal injuries. 10 Del.C. § 8118.
Plaintiff challenges this decision, contending instead that Delaware’s three year statute controls this action. 10 Del.C. § 8106. Although he seeks damages for personal injuries suffered by him, plaintiff asserts that his claim is a statutory cause of action2 arising under the Railway Labor Act, 45 U.S.C. § 151 et seq., and as such is embraced within 10 Del.C. § 8106 which provides in pertinent part:
“. . . no action based on a statute, and no action to recover damages caused by an injury unaccompanied with force or resulting indirectly from the act of the defendant shall be brought after the expiration of 3 years from the accruing of the cause of such action. . . . ”
Section 8106, however, explicitly states that it is “subject ... to the provisions of [section] . . . 8118 of this title.” That section provides:
“No action for the recovery of damages upon a claim for alleged personal injuries shall be brought after the expiration of 2 years from the date upon which it is claimed that the alleged injuries were sustained.”
Since we are construing a Delaware statute we look to the pertinent Delaware law. The statements most relevant to our construction problem are found in the Delaware Superior Court case of Patterson v. Vincent, 5 Del.Super. 442, 61 A.2d 416 (1948). There plaintiff claimed personal injuries resulting from breach of contract and argued that her claim was governed by § 8106. The court disagreed, reasoning that although plaintiff’s cause of action was based on breach of contract, rather than tort, § 8118 controlled because she was seeking recovery for personal injuries. Pertinent here was the court’s statement that
“. . . the Act here involved is in no way concerned with the form of action that is brought. ... On its face, it plainly covers all actions for the recovery of damages upon a claim for personal injuries.”
The court further stated:
“Under the express wording of this statute, it makes no difference whether a claim for malpractice is based upon a breach of contract or upon negligence, nor does it matter whether the plaintiff has an election between the two forms of action.”
Applying the principles adopted in Vincent, we find no merit in plaintiff’s contention that § 8106 governs this action because it is a statutory claim, unknown at common law. This argument. incorrectly focuses on the nature of the cause of action rather than on the particular injury suffered. Where, as here, the claim is for personal injuries § 8118 controls, regardless of the form the action takes, because as Vincent teaches, that section forms an exception to the three-year statute of limitations § 8106. See also McNeill v. Tarumianz, 138 F.Supp. 713 (D.Del.1956); Lunn v. United Aircraft Corp., 182 F.Supp. 12 (D.Del.1960).
Implicit in our conclusion that the two year statute of limitations governs this action is our conviction that this is a suit for damages based on a claim for personal injuries. Plaintiff neither *826alleges in his complaint nor asserts in his briefs that he is seeking damages other than those fairly recoverable in a “personal injury” action. For example, in his complaint he alleges that “As a result of these injuries, plaintiff has suffered great physical and mental pain which has required the incurring of expense for medicine, medical attendance, and hospitalization. These injuries have also caused plaintiff’s employment to be permanently terminated, resulting in the loss of annual earnings and the diminution of pension benefits.” The possibility that plaintiff may have settled with his employer his claims under the Federal Employers’ Liability Act does not alter our conclusion that he is here asserting a claim for damages based on personal injuries.
Plaintiff argues, alternatively, that even if this action is one for personal injuries, § 8106 should govern because that section embraces suits to recover damages for personal injuries, “. unaccompanied with force or resulting indirectly from the act of the defendant.” Where injuries are caused in this fashion, plaintiff argues, § 8106 must be regarded as a specific statute, overriding the general personal injury provisions of § 8118. At a minimum, he suggests that, viewed in this manner, the two statutes are inconsistent, and because of the resulting ambiguity, the longer time period should prevail.
There are several answers to plaintiff’s argument. First, § 8118 is an exception to all actions identified in § 8106 when the damages claimed are based on personal injuries. Section 8118 has no exceptions carved from it for personal injuries caused in any particular fashion. Patterson v. Vincent, supra, 61 A.2d at 418. Moreover, as the Vincent case makes clear, § 8106 is the general statute and § 8118 is the exception. Finally, since the Vincent court found the statute plain and unambiguous, there is no merit to plaintiff’s alternative argument.
The district court correctly granted defendants’ motion for summary judgment.
The judgment of the district court will be affirmed.

. Since there is no applicable federal statute, it is agreed that the Delaware law controls.


. We shall assume without deciding that the breach of the duty of fair representation encompasses resulting personal injury claims.